DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 12/06/2021 to the Office Action mailed on 07/08/2021 is acknowledged.

Claim Status
Claims 22-41 are pending. 
Claims 1-21 were previously cancelled.
Claims 22, 23, 26 and 33 are currently amendded.
Claims 22-41 have been examined.
Claims 22-41 are allowed.
Priority
	Priority to CON 15/798053 filed on 10/30/2017, which claims priority to CON 14/162625 filed on 01/23/2014, which claims priority to applications 61/776617 filed on 03/11/2013 and 61/755723 filed on 01/23/2013 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Withdrawn Double Patenting
Response to Applicant’s Arguments
	The rejection of claims 22-41 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9833460 B2 is withdrawn in view of the Terminal Disclaimer filed and approved on 12/06/2021.
	The rejection of claims 22-41 on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 10744144 B2 is withdrawn in view of the Terminal Disclaimer filed and approved on 12/06/2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art is free of a teaching or suggestion wherein a composition comprises both a soluble and insoluble dexamethasone or soluble and insoluble methylprednisolone. Therefore, claims 22-41 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617